J-S38034-20

                                  2020 Pa. Super. 219


    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                      Appellant                 :
                                                :
                                                :
               v.                               :
                                                :
                                                :
    SAMMY HILL                                  :   No. 377 MDA 2020

               Appeal from the Order Entered February 25, 2020
    In the Court of Common Pleas of Huntingdon County Criminal Division at
                       No(s): CP-31-CR-0000713-2019


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                          FILED SEPTEMBER 09, 2020

        The Commonwealth appeals from the February 25, 2020, Order of the

Court of Common Pleas of Huntingdon County dismissing, with prejudice,

charges arising from Appellee, Sammy Hill’s, possession of marijuana and

drug paraphernalia while in prison.1           After careful review, we reverse and

remand the case to the trial court for further proceedings.

        The trial court set forth its “Facts & Analysis” herein as follows:

              [Appellee] is serving a life sentence for First Degree
        Murder. He now faces one felony and two misdemeanor charges
        arising from his possession of a small amount of synthetic
____________________________________________


*Former Justice specially assigned to the Superior Court.
1 Appellee was charged with one count each under 18 Pa.C.S.A. § 5123(a.2),
Possession of controlled substance, contraband by inmate prohibited; 35
P.S. § 780-113(a)(16), Intentional possession of a controlled substance; and
35 P.S. § 780-113 (a)(32), Use/possession of drug paraphernalia. The first
charge listed above is a felony, while the others are misdemeanors.
J-S38034-20


     marijuana in his cell at SCI Smithfield.1 If convicted (which
     appears likely) he faces an additional twelve years in prison. Not
     surprisingly, he has rejected the District Attorney's plea offer,
     which would force this matter to a jury trial.
            The Pennsylvania State Police have properly and
     appropriately investigated and initiated these charges. The
     District Attorney is now waiting to shoot his proverbial fish in a
     barrel, the [c]ourt -appointed defense attorney is preparing to
     go through the motions on a case he knows he is going to lose
     (and which distracts from matters truly needing his attention),
     and the [c]ourt's staff is dutifully processing the filings,
     assembling a jury pool, and preparing for trial.2
            What nobody is apparently doing is asking the most basic
     of questions: “Why?” Is it really worth all this time and cost to
     taxpayers to tell a life inmate that once he dies, he will have to
     serve an additional twelve years?
            This [c]ourt (and this community) is all too familiar with
     the risks and problems presented by illicit drugs in our prisons.
     Prosecuting and sentencing [Appellee], however, serves none of
     the goals of our criminal justice system. There is no additional
     deterrence, protection of the public, or retribution to be had
     here.
            [Appellee’s] conditions of confinement will not change, nor
     will he have any fewer privileges-the DOC does not maintain
     different levels of confinement based on the total number of
     years (or total number of sentences) to be served. Parole is
     unavailable to inmates serving life sentences, so there is no
     chance that [Appellee] will be released sooner if his offense is
     not prosecuted. In sum, winning this case cannot even be
     characterized as a pyrrhic victory, as there is simply no victory
     to be had.
            The Commonwealth's budget problems are well known,
     and cases like this represent a misguided attempt by the
     Commonwealth to address internal prison discipline problems for
     which they currently lack a solution. Additional prosecution
     through the courts only exacerbates, rather than addresses,
     those problems. While we appreciate the danger that drugs
     create within an institutional setting, the Department of
     Corrections should focus its resources more on effective methods
     to reduce the influx of (and demand for) narcotics in its facilities
     than on futile prosecutions that serve no real purpose.
            We therefore respectfully suggest that the Department of
     Corrections should endeavor to establish an internal disciplinary
     program that constructively addresses and modifies inmate

                                    -2-
J-S38034-20


       behavior, and that the General Assembly needs to provide a new
       statutory scheme that addresses the realities of modern prison
       life.3 It has been said that insanity is doing the same thing over
       and over again, but expecting a different result. It is time for a
       new approach.

       ____

       1 He has since been transferred to the State Correctional
       Institution at Dallas, meaning transporting him back to
       Huntingdon County for trial increases the cost of prosecuting him
       even further (along with the attendant security risks).

       2 While Huntingdon County is reimbursed for the costs of
       prosecution by the Commonwealth, we are not reimbursed for
       the time and resources these cases take. Additionally, although
       Huntingdon County taxpayers are spared from the direct
       expense of prosecuting these cases, Pennsylvania taxpayers, as
       a whole, foot the bill for thousands of [d]ollars spent on each of
       these meaningless cases.

       3 The most logical resolution of such cases is to develop a series
       of summary offenses for conduct that occurs within the walls of
       State Correctional Institutions. Summary offenses do not entitle
       a defendant to representation by counsel or trial by jury, and the
       punishments     would     emphasize     fines    over   additional
       incarceration. Upon conviction, these fines (and the associated
       court costs) could be deducted from an inmate's institutional
       account, and it would likely take a significant amount of time for
       an inmate to pay them off. Such punishment could conceivably
       have an impact on future similar conduct, and ultimately serve
       as a stronger deterrent.

Order and Opinion, filed 2/25/20, at 2-3.

       The Commonwealth filed a timely notice of appeal on February 28,

2020.2        The Commonwealth filed its Concise Statement of Matters
____________________________________________


2 Although the Commonwealth filed a Pa.R.A.P. 311(d) Certification and
stated in its appellate brief that the appeal was from an interlocutory order,
the instant appeal is, in fact from a final order dismissing the charges with
(Footnote Continued Next Page)


                                           -3-
J-S38034-20



Complained of on Appeal on March 17, 2020, and the trial court filed its

Opinion in Support of Order Pursuant to Pa.R.A.P. 1925(a) on April 30, 2020.

In its brief, the Commonwealth presents the following issues for our review:

      1.   Did the trial court abuse its discretion in dismissing
      charges sua sponte?

      2.    Did the trial court violate the doctrine of separation of
      powers in dismissing charges sua sponte?

Commonwealth’s Brief at 3.            As these issues are interrelated, we will

consider them together.

      The Pennsylvania Supreme Court recently observed the following as to

the Separation of Powers Doctrine:

             The separation of powers doctrine is essential to our
      triparte [sic] governmental framework and is the cornerstone of
      judicial independence. It is inherent in the Pennsylvania
      Constitution and makes manifest that the three branches of
      government are co-equal and independent, and divides power
      accordingly. The governing structure of our Commonwealth, like
      the federal government, is divided into three equal branches, the
      legislative, see Pa. Const. art II, § 1 (“The legislative power of
      this Commonwealth shall be vested in a General Assembly ....”);
      the executive, see Pa. Const. art. IV, § 2 (“The supreme
      executive power shall be vested in the Governor ....”); and the

(Footnote Continued) _______________________

prejudice. A party may appeal from a final order. Pa.R.A.P. 341(a). A final
order includes an order that “disposes of all claims and of all parties.”
Pa.R.A.P. 341(b)(1). “Often, an order dismissing criminal charges is not a
final order, as the Commonwealth may refile charges. Commonwealth v.
Waller, 453 Pa. Super. 36, 682 A.2d 1292, 1294 (1996) (en banc). If,
however, ‘the defect which requires the dismissal of [the] charges is
uncurable, then the order dismissing the charges is final, and appellate
review is proper.’ Id.” Commonwealth v. Ligon, 219 A.3d 1181, 1185
(Pa. Super. 2019).



                                          -4-
J-S38034-20


     judicial, see Pa. Const. art. V, § 1 (“The judicial power of the
     Commonwealth shall be vested in a unified judicial system ....”).
            The rationale underlying this separation of powers is that it
     prevents one branch of government from exercising, infringing
     upon, or usurping the powers of the other two branches. Thus,
     to “avert the danger inherent in the concentration of power in
     any single branch or body,” no branch may exercise the
     functions delegated to another branch. Jefferson County Court
     Appointed Employees Association v. Pennsylvania Labor
     Relations Board, 985 A.2d 697, 706-07 (Pa. 2009); see
     generally Markham v. Wolf, 190 A.3d 1175, 1183 (Pa. 2018).
     The prohibition on one branch of government encroaching upon
     a sister branch’s powers is, in turn, related to the system of
     checks and balances, which prevents one branch from acting
     unchecked. Jefferson County, 985 A.2d at 706. For checks and
     balances to properly work, each branch must be kept from
     controlling or coercing the other. Insuring that each branch is
     co-equal and independent is the foundation of the separation of
     powers doctrine, and the avoidance of the concentration of
     governmental powers in one branch is essential to our freedom
     and liberty.
            In our Commonwealth, the roots of the separation of
     powers doctrine run deep. The delineation of the three branches
     of government, each with distinct and independent powers, has
     been inherent in the structure of Pennsylvania’s government
     since its genesis — the constitutional convention of 1776. Indeed
     for most of our Commonwealth’s history, our Court has
     vigorously maintained separation of the powers of the branches,
     primarily relying on Article V, Section 1. See, e.g., Greenough
     v. Greenough, 11 Pa. 489 (1849) (finding the separation of
     powers doctrine, and the inherent powers of the judicial branch,
     were distributed in the Constitution in such a way that the
     legislature could not exercise any judicial power). Article V,
     Section 1’s perhaps rudimentary expression of the separation of
     powers doctrine became concrete with the 1968 amendments to
     the Pennsylvania Constitution. While Article V, Section 1
     remained virtually unchanged in the 1968 Constitution, Article V,
     Section 10(a) was added, granting to the Supreme Court general
     supervisory and administrative authority over the judicial
     branch. Moreover, Article V, Section 10(c) was also added,
     granting to the Supreme Court the power to enact rules
     governing all aspects of the judiciary. These newly-minted
     provisions expressly made the separation of powers between the
     branches of government explicit.

                                    -5-
J-S38034-20



Michael Renner v. Court of Common Pleas of Lehigh County, County

of Lehigh, John J. Sikora and Mark Surovy, 2020 WL 4102756 at *5-6

(Pa. July 21, 2020) (footnotes omitted).

      A trial court cannot be permitted, as here, to ignore the separation of

powers doctrine and to usurp the power not only of the District Attorney but

also of the Legislature, the Department of Corrections, defense lawyers and

juries as well.

      At the outset of its Order and Opinion entered on February 25, 2020,

the trial court explained the rationale underlying its dismissal of the instant

charges with prejudice sua sponte as follows:

             The [c]ourt bases its action upon no statute, Pennsylvania
      rule of court, or common law theory, other than the inherent
      power of the [c]ourt to manage its docket and avoid absurd
      results. This case is a perfect example of the kind of misuse of
      the courts and failure to act by the General Assembly that has
      become endemic over several decades. This [c]ourt’s docket has
      become overburdened by drug possession cases that occur
      within the walls of the State Correctional Institutions at
      Smithfield and Huntingdon. Going forward, we will perform a sua
      sponte review of every such case that emanates from these
      institutions to determine if prosecution is merited.
             Apparently, the Department of Corrections is of the opinion
      that it has no adequate institutional remedy to deter such
      conduct within its system other than a referral to the
      Pennsylvania State Police, and as a result, its burden becomes a
      burden on the resources of the Pennsylvania State Police, the
      Huntingdon County District Attorney's Office, the Huntingdon
      County Public Defender's Office, and the court system. To say
      this has become a Sisyphean endeavor is putting it lightly.
      Prosecuting this [Appellee] on these facts is a colossal waste of
      the already strained resources of these over-stretched agencies,
      and absent direction from the legislature or the appellate courts,


                                     -6-
J-S38034-20


       we will continue to analyze these cases through a common-
       sense lens.

Order and Opinion, filed 2/25/20, at 1.

       In its Rule 1925(a) Opinion, the trial court found the abuse of

discretion standard to be “inapplicable” herein because the trial court

conceded it acted under no statutory authority and added that “the line at

which it becomes imperative for the judiciary to act has been crossed.”

Opinion in Support of Order Pursuant to Pa.R.A.P. 1925(a), filed 4/30/20, at

1-2.

       The line that has been crossed here is the authority of the trial court.

The trial court conceded it acted without statutory authority or according to

any binding precedent, and speculated, without providing due process to the

Commonwealth and to the Appellee, that Appellee likely would be convicted

of each crime.       It further decreed that it will usurp the discretion of the

District Attorney in such cases “going forward,” and, thus, interfere directly

in the District Attorney’s decision-making process.

       The   trial   court   ignored   the   well-settled   principle   that   the

Commonwealth retains discretion regarding the prosecution of criminal

matters. See Commonwealth v. Brown, 708 A.2d 81, 84 (Pa. 1998) (“[a]

District Attorney has a general and widely recognized power to conduct

criminal litigation and prosecutions on behalf of the Commonwealth, and to

decide whether and when to prosecute, and whether and when to continue

or discontinue a case.”).

                                       -7-
J-S38034-20


        The responsibility of the District Attorney includes the safety of prison

staff and other inmates concerning illicit drug use in prison and it is not for a

trial   court   to   make   its   own    determinations          about   these   legitimate

considerations sua sponte. See Commonwealth v. Pachipko, 677 A.2d
1247, 1249 (Pa.Super. 1996) (“It is clearly inappropriate for a trial court to

raise an issue on behalf of a party, thereby acting as an advocate.”); see

also Commonwealth v. Baumhammers, 960 A.2d 59, 75 (Pa. 2008).

        Further, the trial court injects itself into policy decisions of the

Legislature and Department of Corrections. See Opinion filed 4/30/20 at 3-

4. Appellee is serving a life sentence on a previous first-degree murder

conviction.      Notwithstanding        the    trial   court’s   admonishment      of   the

Legislature for “misuse of the courts” and for having an “endemic” failure to

act over “decades,” it is within the province of the Legislature to enact a

statute that makes it a felony for an inmate to possess a controlled

substance or contraband.

        Significantly, the specific language of the statute states that no

amount of contraband is inconsequential and omits any mention of the

relevance of a previous sentence an inmate charged under the statute may

be serving. See 18 Pa.C.S.A. § 5123(a.2) (stating “[a] prisoner or inmate

commits a felony of the second degree if he unlawfully has in his possession

or under his control any controlled substance in violation of section

13(a)(16) of The Controlled Substance, Drug, Device and Cosmetic Act [35


                                              -8-
J-S38034-20


P.S. § 780-113(a)(16)]. For purposes of this subsection, no amount shall be

deemed de minimis”). See also 18 Pa.C.S.A. § 2704.

      Moreover, the trial court characterizes the discretion of the District

Attorney to bring charges as “insanity” and “misguided” and delves into

perceived budgetary problems of the District Attorney’s offices. Opinion in

Support of Order Pursuant to Pa.R.A.P. 1925(a), filed 4/30/20, at 3-4.

However, the cost of a trial cannot justify the dismissal of charges. See 18

Pa.C.S.A. § 312.

      Understanding that the three branches of government are independent

but yet, at times, have overlapping responsibilities, and understanding that

the trial court is frustrated with the process in the types of cases as herein,

we cannot allow a trial court to bypass the constitutional processes in our

system of government.

      As such, respectfully, we hold that the trial court abused its discretion

in dismissing the charges against Appellee and violated the separation of

powers doctrine by exceeding the scope of its own authority under the

Constitution of the Commonwealth.

      Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.




                                     -9-
J-S38034-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/09/2020




                          - 10 -